180 S.W.3d 211 (2005)
In re Enrique BENAVIDES, Jr., M.D.
No. 04-05-00592-CV.
Court of Appeals of Texas, San Antonio.
September 7, 2005.
I. Cecilia Garza, Ronald G. Hole, Hole and Alvarez, L.L.P., McAllen, for appellant.
Ronald Rodriguez, The Law Office of Ronald Rodriguez, a Professional Corp., Laredo, for appellee.
Sitting: ALMA L. LÓPEZ, Chief Justice, SARAH B. DUNCAN, Justice, PHYLIS J. SPEEDLIN, Justice.


*212 OPINION
PER CURIAM.
On August 23, 2005, relator, Dr. Enrique Benavides, Jr., filed a petition for writ of mandamus seeking relief from an order allowing the plaintiffs in the underlying medical malpractice lawsuit a 30-day extension of time to amend or supplement their expert reports. Relator maintains mandamus is proper because the trial court abused its discretion when it failed to dismiss the cause of action for claimed omissions in the expert reports. The court has considered relator's petition for writ of mandamus under the former Medical Liability and Insurance Improvement Act. See TEX.REV.CIV. STAT. ANN. art. 4590i, repealed by Act of June 2, 2003, 78th Leg., R.S., ch. 204, § 10.09, 2003 Tex. Gen. Laws 847, 884 (current version at TEX. CIV. PRAC. & REM. CODE ANN. §§ 74.001-.507 (Vernon 2005)). The court is of the opinion that relator is not entitled to the relief sought because an adequate remedy by appeal exists. See generally In re Woman's Hosp. of Tex., Inc., 141 S.W.3d 144, 146 (Tex.2004) (court dismissed, without written opinion, ten petitions for mandamus which sought to compel dismissal of lawsuits due to inadequate expert reports); In re Methodist Healthcare Sys. of San Antonio, Ltd., L.L.P., No. 04-05-00304-CV, 2005 WL 1225376, at *1 (Tex.App.-San Antonio May 25, 2005, orig. proceeding) (not designated for publication); In re Schneider, 134 S.W.3d 866, 869-70 (Tex.App.-Houston [14th Dist.] 2004, orig. proceeding). Accordingly, relator's petition for writ of mandamus is denied. See TEX.R.APP. P. 52.8(a). Relator shall pay all costs incurred in this proceeding.